 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     LAFONZO TURNER,                                      Case No. 2:16-cv-00969-MCE-AC
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   N. RIAZ, et al.,
16                                      Defendants.
17

18        Good cause appearing, Defendants’ Request for an Extension of Time is GRANTED.

19   Defendants have fourteen days, up to and including October 18, 2018, to file a motion for

20   reconsideration of the Court’s September 20, 2018 order.

21          SO ORDERED.
22   DATED: October 4, 2018
23

24

25

26

27

28
                                                      1
                                                                  [Proposed] Order (2:16-cv-00969-MCE-AC)
